BRUNNER, J.
*107¶ 31. I concur with the mandate, however, because unlike the error in Huck, the error in this case was harmless. Campbell was ordered resentenced as a result of his earlier appeal. See State v. Campbell, No. 2008AP2065-CR, unpublished slip op. (WI App May 5, 2009). At Campbell's first sentencing hearing before Judge Wing, the prosecutor stated he was recommending five years' initial confinement. Although the State omitted this recommendation at Campbell's resentencing before Judge Duvall, the court indicated it "did read the original sentencing transcript. . . because I view this as a kind of a continuation of that original sentencing hearing." Because Judge Duvall was aware that the State was on the record as supporting the sentencing recommendation, resentencing would serve no purpose here.